Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/471410, filed on 06/19/2019. Claims 16-29 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a wire rope" in line 5.  It is unclear if this is the same wire rope as previously mentioned in line 2.
Claim 25 recites the limitation "the traction system" in line 19.  It is unclear if this is the same limitation as “a traction mechanism” previously mentioned in line 9. 
Claim 25 recites the limitation "a first direction" in lines 20-21.  It is unclear if this is the same limitation as “a first direction” previously mentioned in line 18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 20, 23, and 25-29, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2012/0227479 to Windlin (henceforth referred to as Windlin).
Regarding claims 16-17, 20, 23, Windlin discloses a fall arrest device test system (i.e. Fig. 2, ref. 20) for testing a fall arrest device (i.e. Fig. 2, ref. 5) configured to be mounted around a wire rope (i.e. Fig. 2, ref. 6) of an elevator (i.e. Fig. 2, ref. 1), the fall arrest device comprising: 
a clamping mechanism (i.e. Fig. 2, ref. 15) and an overspeed detector (i.e. Fig. 2, ref. 8), the overspeed detector comprising a driven roller (i.e. Fig. 2, ref. 8) arranged to be driven by a wire rope (i.e. Fig. 2, ref. 6) and wherein the clamping mechanism is configured to clamp the wire rope if the overspeed detector detects a speed of the driven roller above a predetermined threshold, 
the test system comprising: 
a loading lever (i.e. Fig. 3, ref. 31) having a first end (i.e. Fig. 3, end of ref. 31 attached to ref. 7) arranged to rotate around a pivot between a first operational position (i.e. paragraph 0037: when ref. 31 is deflected upward or downward, ref. 31 pulls on the wire rope) and a second operational position (i.e. paragraph 0037: not deflected upward or downward), and the loading lever being operatively coupled to the wire rope, such that when the loading lever is at 
Wherein the system further comprises a locking mechanism (i.e. Fig. 3, screw at ref. 32 locks ref. 31 in place horizontally) configured to lock the loading lever at the first operational position. 
Wherein the system further comprises a trigger (i.e. Fig. 3, ref. 7) configured to release the loading lever. 
An elevator system (i.e. Fig. 1) comprising the fall arrest device test system according to claim 16, an elevator cabin (i.e. Fig. 1, ref. 3) and a traction system (i.e. Fig. 1, shows a rope pulling ref. 3) to overate the elevator. 

Regarding claims 25-29, Windlin discloses a method for testing a fall arrest device (i.e. Fig. Fig. 2, ref. 20), wherein the fall arrest device comprises: 
a clamping mechanism (i.e. Fig. 2, ref. 15) and an overspeed detector (i.e. Fig. 2, ref. 8), the overspeed detector comprising a driven roller (i.e. Fig. 2, ref. 8) arranged to be driven by a wire rope (i.e. Fig. 2, ref. 6) and wherein the clamping mechanism is configured to clamp the wire rope if the overspeed detector detects a speed of the driven roller above a predetermined threshold, 
the method comprising: 
providing an elevator cabin (i.e. Fig. 1, ref. 3) operated by a traction mechanism (i.e. Fig. 1, rope shown pulling ref. 3); 

pivotally rotating the loading lever to the first operational position to stretch the wire rope (i.e. paragraph 0037: when ref. 31 is deflected upward or downward, ref. 31 pulls on the wire rope); 
stretching the wire rope by pulling the wire rope in a first direction; 
displacing the elevator cabin using the traction system in the first direction such that the wire rope is displaced in a second direction opposite to a first direction relative to the elevator cabin (i.e. paragraph 0034 or 0037), and 
substantially simultaneously releasing the wire rope and thereby displacing the wire rope in the second direction.
Further comprising locking (i.e. Fig. 3, screw at ref. 32 locks ref. 31 in place horizontally) the loading lever at the first operational position. 
Further comprising a trigger (i.e. Fig. 2, ref. 7) to release the loading lever. 
Wherein the trigger is operated by the elevator moving in the first direction (i.e. paragraph 0034: Fig. 3, ref. 7 can move relative to the elevator’s upward or downward movements).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103764531 to Talonen in view of US 2012/0227479 to Windlin (henceforth referred to as Talonen). 
Regarding claim 24, Windlin does not specifically teach a wind turbine. However, Talonen teaches a wind turbine (i.e. Fig. 4, ref. 13) comprising an elevator system (i.e. Fig. 4, ref. 3 and Fig. 3). Talonen does not teach the elevator system in the wind turbine tower comprises the elevator system of claim 23. However, the elevator system as taught Windlin can be used in the turbine tower as taught in Talonen for an elevator system with a fall arrest system to avoid an elevator cabin dropping and there would have been reasonable expectation of success. 




Allowable Subject Matter
Claims 18-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DIEM M TRAN/Examiner, Art Unit 3654